IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT

                             _____________________

                                  No. 99-11016
                                Summary Calendar
                             _____________________


ALFREDO C. BACANI, M.D.,

                                                            Plaintiff-Appellant,

                                         versus

DEPARTMENT OF VETERANS AFFAIRS,
(DVA); TOGO WEST, Secretary, DVA,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Northern District of Texas
                      USDC No. 3:98-CV-1728-G
________________________________________________________________
                          May 18, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Alfredo      C.    Bacani,       M.D.,   appeals    the   district     court’s

dismissal of his complaint for lack of subject matter jurisdiction.

Bacani    argues     that   the    Administrative        Procedures    Act   (“APA”)

provides the basis for subject matter jurisdiction.

5   U.S.C.   §   702-704.         He    contends   that    even   if    he   has   not

demonstrated a “final agency action” for purposes of the APA, the

district     court      should    have    exercised      jurisdiction    under     the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
exception set forth in Leedom v. Kyne, 358 U.S. 184 (1958).                          He

argues   that     the    existence     of   subject      matter      jurisdiction    is

supported by 28 U.S.C. §§ 1331 and 3001 when read in conjunction

with 28 U.S.C. § 2201.           Bacani requests that this court rule on his

motions for class-action certification, for summary judgment, and

on his “multipurpose motion,” all of which were denied as moot by

the district court, if this court determines that the district

court erred in dismissing his complaint for lack of subject matter

jurisdiction.

      We review de novo a district court’s dismissal for lack of

subject matter jurisdiction. Musslewhite v. State Bar of Texas, 32

F.3d 942, 945 (5th Cir. 1994).                  For essentially the reasons set

forth in the district court’s memorandum order, we affirm the

dismissal    of      Bacani’s     complaint       for   lack    of    subject   matter

jurisdiction.           Bacani    v.   Department       of   Veteran    Affairs,    No.

3:98-CV-1728-G (N.D. Tex. Aug. 25, 1999). Bacani has not presented

the   sort      of    “extraordinary        situation”         in    which   judicial

intervention under the Kyne doctrine is warranted. See Kirby Corp.

v. Pena, 109 F.3d 258, 268-69 (5th Cir. 1997).                           Because the

district court lacked subject matter jurisdiction, it did not err

in denying as moot Bacani’s motions for class-action certification,

for summary judgment, and in denying his “multipurpose motion.”

                                                                     A F F I R M E D.




                                            2